NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 19a0578n.06

                                         Case No. 18-2000

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                     FILED
                                                                                    Nov 25, 2019
                                                                                DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                       )
                                                 )
          Plaintiff-Appellee,                    )
                                                 )         ON APPEAL FROM THE UNITED
 v.                                              )         STATES DISTRICT COURT FOR
                                                 )         THE EASTERN DISTRICT OF
 EUGENE REESE,                                   )         MICHIGAN
                                                 )
          Defendant-Appellant.                   )                        OPINION
                                                 )


BEFORE: McKEAGUE, BUSH, and NALBANDIAN, Circuit Judges.

       NALBANDIAN, Circuit Judge. Few cases are more straightforward than this one. Eugene

Reese appeals his federal convictions for violating the Double Jeopardy Clause of the Fifth

Amendment. The State of Michigan convicted him for what we assume—for this decision—was

the same offense. And he argues only that, when he filed his brief, the Supreme Court was

considering overturning the dual-sovereignty doctrine, which allows separate sovereigns—in

Reese’s case, the State of Michigan and the United States—to prosecute a defendant for the same

offense. Reese asked us to vacate his federal convictions if the Court overruled the doctrine in its

then-forthcoming decision. But the Court did not. So we affirm.

       A Michigan State Police trooper pulled over a vehicle in which Reese was a passenger and

found heroin inside. Reese admitted that the heroin was his and that he conspired to distribute the

heroin. In federal court, Reese pleaded guilty to (1) conspiracy to distribute and possess with intent

to distribute heroin and (2) possession with intent to distribute heroin. Then in the Third Judicial

                                                     1
No. 18-2000, United States v. Reese


Circuit of Michigan, he pleaded guilty to a similar state charge arising from the same incident, and

a state judge sentenced him soon after. Several months later, the federal district court judge

sentenced him for his federal convictions.

       The United States argues that Reese forfeited his double-jeopardy argument and that we

should thus review his claim for plain error. We decline to decide whether Reese forfeited the

issue because no matter the standard under which we analyze his claim, the answer is the same:

he loses.

       The dual-sovereignty doctrine permits federal and state prosecutions for the same offense.

Gamble v. United States, 139 S. Ct. 1960, 1964 (2019). In Gamble, a prisoner asked the Court to

overturn the longstanding principle. Id. But in a decision rendered a few months after Reese filed

his brief, the Court reaffirmed the doctrine. Id. So Reese’s sole argument fails. The United States

permissibly prosecuted him even though the State of Michigan did too.

       We affirm.




                                                 2